[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S PLEADING OF LUMP SUMALIMONY PAYMENT AS DEFENSE TO PENDENTE ALIMONY ORDERS
The judgment of dissolution entered August 3, 1994 was reopened December 31, 1996. The defendant has appealed the order and the Supreme court has it currently under consideration. On April 10, 1997 this court ordered the defendant to pay $500 weekly temporary alimony and $5,000 to defend defendant's appeal. As part of the original judgment the defendant paid $15,000 lump sum alimony and now seeks a setoff against the pendente lite alimony order in defense of the plaintiff's motion for contempt for failure to pay the temporary alimony.
If this court recognizes the offset it is giving effect to the validity of the judgment reopened due to the defendant's fraud. The defendant cannot benefit from his wrong. Periodic temporary alimony is a reallocation of income to provide support,Wolk v. Wolk, 191 Conn. 328, 331 and has nothing to do with distribution of assets.
This court finds, as a matter of law, that the defendant's pleading of setoff has no validity.
The plaintiff's motion for contempt is ordered scheduled for Monday, August 4 as a write-on addition to the Short Calendar.
HARRIGAN, J.